

113 S1607 IS: Native Small Business Conformity Act of 2013
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1607IN THE SENATE OF THE UNITED STATESOctober 29, 2013Mr. Schatz (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo provide conformity in Native small business opportunities and promote job creation, manufacturing, and American economic recovery.1.Short titleThis Act may be cited as the Native Small Business Conformity Act of 2013.2.Small business conformity(a)HUBZone
		eligibility(1)In
		generalSection 3(p)(3) of
		the Small Business Act (15 U.S.C. 632(p)(3)) is amended—(A)by
		redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F),
		respectively; and(B)by
		inserting after subparagraph (C) the following:(D)a small business
		  concern that is owned and controlled by an organization described in section 8(a)(15);.(2)Technical and
		conforming amendmentSection 3(p)(5)(A)(i)(I)(aa) of the Small
		Business Act (15 U.S.C. 632(p)(5)(A)(i)(I)(aa)) is amended by striking
		subparagraph (A), (B), (C), (D), or (E) of paragraph (3) and
		inserting subparagraph (A), (B), (C), (D), (E) or (F) of paragraph
		(3).(b)8(a) program(1)In generalSection 8(a)(6) of the Small Business Act (15 U.S.C. 637(a)(6)) is amended by adding at the end the following:(F)If an organization described in paragraph (15) establishes that it is economically disadvantaged under this paragraph in connection with an application for 1 small business concern owned or controlled by the organization, the organization shall not be required to reestablish that it is economically disadvantaged in order to have other businesses that it owns or controls certified for participation in the program under this subsection, unless specifically requested to do so by the Administration..(2)ApplicabilityThe amendment made by this subsection shall take effect on the date of enactment of this Act and apply to determinations of economic disadvantage made  before, on, or after the date of enactment of this Act.